Citation Nr: 1011073	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that decision, service connection was denied for 
hearing loss and for tinnitus.  Service connection was 
established for PTSD and a 30 percent rating was assigned, 
effective from the date of the claim, October 17, 2007.  This 
was subsequently increased to 50 percent, also from October 
17, 2007, in an October 2008 rating determination.  The 
appeal continues.  

The issue of entitlement to an initial rating in excess of 50 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss (SNHL) was 
not manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
Veteran's current bilateral hearing loss disability is 
related to an event, injury, or disease in service.

2.  Tinnitus was not noted in service, and the preponderance 
of the evidence is against a finding that any current 
tinnitus is related to the Veteran's service or to any event 
therein.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
Claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a December 
2007 letter to the Veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran, 
his representative, and numerous fellow servicemen.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the Veteran.  

The Board specifically notes that the Veteran's 
representative has asserted that the December 2007 VA 
audiological examination (which includes unfavorable opinions 
as to etiology of the Veteran's hearing loss and tinnitus) is 
inadequate in that the examiner does not address inservice 
threshold shifts or the Veteran's assertions that the 
examiner who conducted the separation examination told him 
that his hearing loss and tinnitus were due to inservice 
mortar fire.  However, after review of the claims file, to 
include the December 2007 report which specifically does note 
the threshold shift at 1000 Hz. at time of service 
separation, it is the Board's conclusion that a remand for an 
additional examination based on such allegations is 
unnecessary, because questions of etiology as related to 
service for presenting disabilities upon examination have 
already been adequately addressed, and hence further 
examination would constitute an unreasonable delay and 
expenditure of scarce VA resources.  See 38 C.F.R. § 3.303 
(2009); Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the Veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Additionally, it is pointed out that in the case of a combat 
Veteran, VA will accept as sufficient proof of service 
connection of any disease or injury, alleged to have been 
incurred in or aggravated by service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the facts and circumstances or hardships of 
service even if there is no official record of such 
incurrence and shall resolve every reasonable doubt in favor 
of the Veteran.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2007).  A combat Veteran's claim cannot be denied unless 
there is "clear and convincing evidence" to the contrary as 
to the service incurrence or aggravation element.  By "clear 
and convincing" is meant that there is a "reasonable 
certainty of the truth of the fact in controversy."  See 
Vanerson v. West, 12 Vet. App. 254 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

Here, the Veteran alleges that his current bilateral hearing 
loss and tinnitus are due to inservice noise exposure during 
close firing of mortar fire and that these conditions have 
existed since 1969.  He alleges that the examiner who 
conducted his separation examination told him that these 
conditions were due to his exposure to arms fire during 
service.  

The Veteran's DD-214 indicates that his military occupational 
specialty (MOS) was that of medical corpsman.  This is 
corroborated by many statements as provided by fellow 
soldiers.  It is also corroborated that the Veteran was 
exposed to arms fire during service.  Thus, exposure to heavy 
artillery fire is likely and may be presumed.  38 C.F.R. 
§ 1154 (2009).  The Board finds it noteworthy that the 
Veteran's service treatment records (STRs) reveal normal 
readings at all Hz. levels at time of pre-induction and 
separation audiological testing, except at 1000 Hz.  Upon 
pre-induction testing, pure tone thresholds, in decibels at 
1000 Hz. were 0.  At time of separation, pure tone 
thresholds, in decibels at 1000 Hz. were 45.  The Veteran 
denied any ear problems at time of separation, to include any 
hearing loss.  

It is noted that the decreased hearing acuity at separation 
does reach the level of a hearing loss disability as defined 
by 38 C.F.R. § 3.385, but that is not determinative.  
However, the Veteran's STRs, furthermore, are silent as to 
any complaints, treatments or diagnoses of hearing loss or 
tinnitus.  In short, while the Veteran's STRs suggest some 
decreased hearing acuity at separation in the left ear at 
1000 Hz., the records are devoid of a finding of chronic 
bilateral hearing loss and tinnitus.  Moreover, the presence 
of hearing loss in either ear was not medically demonstrated 
until over 30 years later.  

Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of symptomatology 
or under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  The 
pertinent inquiry, then, is whether the Veteran's current 
bilateral hearing loss and tinnitus were caused by any 
incident of service.  The Board concludes they were not.

After service, the Veteran's treatment records do not 
indicate a diagnosis of bilateral sensorineural hearing loss 
or tinnitus until December 2007, over three decades after 
service.  At that time, the Veteran was afforded a VA audio 
examination, wherein he was diagnosed with bilateral 
sensorineural hearing loss and tinnitus.  Specifically, on 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
40
LEFT
10
10
10
35
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

In regards to etiology, the examining VA audiologist opined 
that the Veteran's current bilateral hearing loss and 
tinnitus did not stem from his military service.  She noted 
that pure tone thresholds during service were within normal 
limits at time of induction physical and that discharge 
physical results showed pure tone thresholds within normal 
limits with the exception of a drop at 1000 Hz. in the left 
ear.  She added that current audiological testing showed 
hearing in the left ear that was within normal limits at 1000 
Hz., "so the abnormal response during discharge [was] 
considered to be transient and [was] not considered to be a 
permanent loss."  

Moreover, the Court has indicated that the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that Veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a Claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

The Board further notes that no competent medical evidence is 
of record which relates either the Veteran's hearing loss or 
his tinnitus to active service.  In fact, the only competent 
medical evidence of record to address the etiology of these 
disabilities is the October 2007 VA medical examination, 
which contains opinions against these disabilities being 
causally related to such service.  (Subsequently dated 
private records reflect that the hearing loss and tinnitus 
continue, but a nexus opinion as to etiology of the 
conditions was not provided.  See records from November and  
December 2008.)  As the VA audiologist's opinions were based 
upon both an evaluation of the Veteran and review of his 
STRs, the Board finds that they are supported by an adequate 
foundation.  Moreover, the examiner provided a rationale in 
support of her findings that was consistent with the evidence 
of record.

In further discussion, the Board notes that the Veteran's 
representative argues that the United States Court of Appeals 
for Veterans Claims (Court) in Hensley held that a Veteran 
could establish service connection for a current hearing 
disability by showing a decreased threshold of hearing acuity 
in service.  The representative mistakenly concludes that the 
decreased hearing acuity evidenced by the Veteran's entrance 
and separation audio exams, in conjunction with the Veteran's 
assertion of continued symptomatology of hearing loss and 
tinnitus, is sufficient to establish service connection.  
That simply is not the law.  Rather, in the absence of a 
showing of hearing loss disability to a compensable degree 
within the presumptive time period, the Veteran must still 
establish the necessary elements to demonstrate a direct 
service connection.  As the Hensley court noted, "[i]f 
evidence should sufficiently demonstrate a medical 
relationship between the Veteran's inservice exposure to loud 
noise and his current disability, it would follow that the 
Veteran incurred an injury in service; the requirements of 
[38 U.S.C.] section 1110 would be satisfied."  Hensley, 5 
Vet. App. at 160 (internal quotations omitted).

In short, it simply is not the case that Hensley mandates a 
grant of service connection solely on the decreased 
thresholds of hearing acuity in the STRs.  As unequivocally 
stated above, in the absence of presumption, service 
connection must be established by medical evidence connecting 
a current disability to some injury or incident of service.  
As the Veteran is not competent to diagnose or render a 
medical opinion of disability, the RO fulfilled its duty to 
assist by affording the Veteran an audio examination to 
ascertain if a medical nexus to service existed.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  The VA did not, therefore, improperly 
provide the Veteran with an audio examination.

The Board considered the Veteran's self-reported continuity 
of symptomatology of tinnitus dating back to his service.  In 
this regard, the Veteran is competent to report that he 
experiences the ringing in his ears which is the clinical 
feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 
374- 75 (2002).  However, the Court has held that, even where 
a Veteran asserted continuity of symptomatology since 
service, medical evidence was required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition . . . "  See, e.g., McManaway v. West, 13 Vet. App. 
60, 66 (1999), vacated on other grounds sub nom.  McManaway 
v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999);  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  In other words, even accepting the Veteran's 
allegations that he suffered ringing in his since service, 
there must be competent evidence that his current tinnitus is 
related to his military service.  As explained above, such 
evidence is lacking here, and, in fact, the only relevant 
medical opinion determined that a relationship between the 
current tinnitus and hearing loss unlikely.

The Board finds the opinions expressed in the VA 
audiologists' examination were credible and probative.  The 
exam was based on a review of the STRs and her own audiology 
test results.  Further, a complete and through rationale is 
provided for the opinions rendered.  It is clear that she 
reviewed the Veteran's STRs, taking note of the decreased 
audio acuity exhibited between the induction and separation 
exams.  The 2007 audiologist's opinion makes clear that she 
considered this degradation of hearing, but, for the reasons 
noted above, did not consider the current hearing loss 
medically connected to the Veteran's time in service.  The 
examiner's conclusion is fully explained and consistent with 
the evidence of record.

As to the Veteran's assertion that he was told by the 
examiner at the time of separation from service, that he had 
hearing loss and tinnitus due to inservice noise exposure, 
hearsay medical evidence does not constitute competent 
medical evidence.  Warren v. Brown, 6 Vet. App. 4 (1993).  
See also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("What 
a physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence").

The Board has considered the appellant's contentions 
concerning the continuing symptoms.  It seems that were the 
Veteran to have been bothered with hearing loss or tinnitus 
for that many years after service he would have sought.  It 
does not appear that he did.  As such, his statements as to 
continuing symptoms are not as credible as the medical 
findings, which appear consistent with the contemporaneous 
medical evidence.  The single abnormal reading during service 
is explained.

In summary, hearing loss and tinnitus were not diagnosed 
until decades after service.  No medical professional, 
moreover, has ever otherwise linked the Veteran's current 
hearing loss and tinnitus to service or the decreased 
thresholds of hearing acuity in service, and, in fact, there 
is medical evidence to the contrary.  In light of the 
evidence, the Board concludes that the preponderance of the 
evidence is against the claims, and that service connection 
for hearing loss and tinnitus is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.
REMAND

As to the claim for an initial rating in excess of 50 percent 
for PTSD, it is the Board's conclusion that additional 
medical development to evaluate the Veteran's current 
disability level would prove useful in this case.  He was 
most recently thoroughly examined for his PTSD in December 
2007 more than 2 years ago.  In various statements of record, 
he attests to thoughts of suicide, inability to control his 
temper to the point of verbal abuse of his wife and children, 
and of seeing shadows in the corners of his eyes.  In light 
of the fact that the Veteran contends that his PTSD is more 
disabling than currently rated, the Board finds a new 
examination is in order.  See e.g. Massey v. Brown, 7 Vet. 
App. 204 (1994); see also Allday v. Brown, 7 Vet. App. 517, 
526 (1995).  VA's duty to assist includes obtaining recent 
medical records and thorough and contemporaneous examinations 
in order to determine the nature and extent of the Veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2009).  

The new examination ordered by this remand must take into 
account the records of prior treatment so that the evaluation 
of the PTSD is a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

To ensure that the VA has met its duty to assist the Claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric condition on appeal.  
With any necessary authorization from the 
Veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran that are not 
currently of record.

2.  The AMC/RO should arrange for the 
Veteran to undergo a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims file must be made 
available to and reviewed by the examiner 
pursuant to conduction of the examination 
and the examiner should note that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The VA examiner should also 
specifically address/discuss the 
following:

A.  The VA examiner should assign the 
Veteran's PTSD a numerical code under the 
Global Assessment of Functioning (GAF) 
consistent with the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his PTSD is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the Appellant's service-connected PTSD, 
bearing in mind his entire social- 
medical history, particularly, any degree 
of industrial impairment caused by one or 
more nonservice connected disorders.

B.  The VA examiner should also describe 
how the symptoms of the Veteran's 
service-connected PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships.

The Veteran should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claim for 
increased evaluation for PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.  .

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


